Citation Nr: 1809183	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  14-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for bilateral tinea pedis.

3. Entitlement to service connection for bilateral plantar fasciitis.

4. Entitlement to service connection for a disability manifested by body temperature irregularity.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Esq.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

A November 2013 statement of the case (SOC) denied entitlement to service connection for the issues listed above. The SOC also denied entitlement to service connection for a neck disability and bilateral hearing loss, as well as entitlement to an increased disability rating for tinnitus. The Veteran filed a substantive appeal in January 2014; however, he specifically referenced only the issues of service connection for tinea pedis, left shoulder disability, left ankle disability, bilateral trapezius disability, bilateral plantar fasciitis, and body temperature irregularities. An appeal as to the neck disability, hearing loss, and increased rating claims has therefore not been perfected. See 38 U.S.C § 7105 (2012); 38 C.F.R. § 20.202 (2017) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed). Accordingly, said issues are not in appellate status. See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

This matter was previously remanded by the Board in October 2015. Since the previous Board remand, the issues of entitlement to service connection for a left shoulder disability and for a bilateral trapezius disability have been granted in full, and are therefore, no longer before the Board on appeal. Regarding the remaining appeals of entitlement to service connection for a left ankle disability, bilateral tinea pedis, and a disability manifested by body temperature irregularity, the Board finds that there has been substantial compliance with its previous remand. However, regarding the issue of entitlement to service connection for bilateral plantar fasciitis, the Board finds that there has not been substantial compliance with its remand directives and an additional remand is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a diagnosed left ankle disability.

2. The Veteran does not have a diagnosis of bilateral tinea pedis.

3. The Veteran does not have a diagnosed disability manifested by body temperature irregularity.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ankle disability are not met. 38 U.S.C. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for bilateral tinea pedis are not met. 38 U.S.C. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a disability manifested by body temperature irregularity. 38 U.S.C. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Although the record indicates that at least some service treatment records (STRs) have been associated with his claims file, the record also indicates that STRs for the period from June 30, 1995 to October 15, 2005 are not available. The record includes a March 2010 response to the RO's request for STRs, which states that "a special search was conducted and no record was found." Additionally, a March 2010 response from Defense Personnel Records Information Retrieval System (DPRIS) states that the Veteran's digital/ electronic record was not in the repository system. A January 2011 National Personnel Records Center (NPRC) response indicates that the Veteran's records are not available. Moreover, an October 2011 correspondence indicates that a search was performed through the Commanding Officer of the 3D Medical Battalion, and that such search was unsuccessful. In March 2010 and June 2010 letters, the Veteran was notified of the missing STRs and notified of that he may provide any STRs already in his possession and that he may submit documents that can substitute for STRs. Given the extensive search conducted by the RO and the notifications provided to the Veteran, the Board finds that the RO's VCAA duties have been satisfied. Again, the Veteran has not referred to any deficiencies in either the duties to notify or assist.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran and/or the Appellant, or obtained on his behalf, be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Without evidence of a diagnosis of a current disability, there can be no claim for service connection. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. A . § 5107 (b).

The Board will discuss each of the Veteran's claims for service connection separately below.

A. A Left Ankle Disability

The Veteran asserts that he has a current left ankle disability as a result of his service. The Veteran contends that he believes he broke his ankle while ice skating on liberty in January 2002. See January 2010 Statement in Support of Claim. The Veteran asserts that he was unable to seek treatment because his unit left for an important training. See id. The Veteran states that he now experiences loss of range of motion. See id.

Available STRs are silent for a left ankle injury. A November 2001 treatment record indicates a radiological examination due to left foot pain. Radiology report indicates a normal left foot series, with joint spaces well maintained and not fractures. Although some STRs are available, the Board acknowledges that STRs are missing, and therefore, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, in this case, there is no indication of a current left ankle disability. Post-service medical treatment records are silent for a left ankle disability. Additionally, the Veteran was afforded a VA examination in October 2013, during which the Veteran underwent X-ray. Radiology report indicates normal left foot, with no fracture or significant bone, joint, or soft tissue abnormality.

The Veteran was afforded an additional VA examination in April 2016. The VA examiner noted the Veteran's assertion as to limited range of motion, to include "think the ankle bends less when trying to run." However, upon range of motion testing, the VA examiner noted normal range of motion measurements with no pain noted on examination. No localized tenderness or pain on palpation of the joint or associated soft tissue was noted, with no objective evidence of crepitus. Upon repetitive use testing, there was no additional loss of function or range of motion after three repetitions. The Veteran did not report any flare-ups. Muscle strength measured normal, instability was not reported, and shin splints and ankylosis were not found.  The examiner noted that there was no ankle pathology.  

Given the medical evidence of record, and with consideration of the Board's heighted obligations in this case under O'Hare, the Board finds that the probative evidence of record does not show that the Veteran has a current left ankle disability. 
It is emphasized that the O'Hare precedent does not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim. The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened. See Russo v. Brown, 9 Vet. App. 46 (1996). The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed. See Ussery v. Brown, 8 Vet. App. 64 (1995). Thus, missing STRs alone is indeed unfortunate, but it does not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability. See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991) and O'Hare, 1 Vet. App. at 367). In the absence of a current disorder, service connection for a left ankle disability must be denied. See Brammer, 3 Vet. App. at 225.

While the Board considers the Veteran's lay statements as to his perceived left ankle disability, to include his perceived limited range of motion, the Veteran is not a medical professional able to make such medical diagnoses and determinations. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Instead, the Board finds the Veteran's assertions to be of limited probative value and finds the Veteran's assertions to be outweighed by the probative medical evidence of record. As demonstrated above, the medical professionals have performed in-person examinations, to include range of motion testing, and have interpreted X-rays. Therefore, the medical evidence of record does not reflect a left ankle disability at any time during the pending appeal. 

With the preponderance of the evidence against the Veteran's claim for service connection for a left ankle disability, the claim must be denied. 

B. Bilateral Tinea Pedis

The Veteran asserts that he has a current diagnosis of bilateral tinea pedis as a result of his service. The Veteran contends that his first indication of tinea pedis was in the Naval Academy in 1995 when he wore plastic shoes over dress socks for twelve hours per day as he ran and sweated on his way through Plebe Year. See January 2010 Statement in Support of Claim. The Veteran notes that he began to spray his feet with medication that year and that he has done so since. See id. 

Available STRs are silent for a tinea pedis. Again, the Board notes that although some STRs are available, STRs are missing, and therefore, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare, 1 Vet. App. at 367.

However, in this case, there is no indication of a current diagnosis of bilateral tinea pedis. Post-service medical treatment records are silent for tinea pedis. Additionally, the Veteran was afforded a VA examination in April 2016. The examiner reviewed all available documents and examined the Veteran in-person. The Veteran did not report any use of oral or topical medications in the past 12 months and the Veteran did not indicate any treatments of procedures other than systemic or topical medications in the past 12 months. The VA examiner noted the Veteran's asserted history of tinea pedis, but upon physical examination, the examiner found there was no evidence of tinea pedis because there was no pathology to render a diagnosis.

Given the medical evidence of record, and with consideration of the Board's heighted obligations in this case under O'Hare, the Board finds that the probative evidence of record does not show that the Veteran has a current diagnosis of bilateral tinea pedis. It is emphasized that the O'Hare precedent does not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim. The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened. See Russo, 9 Vet. App. at 46. The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed. See Ussery, 8 Vet. App. at 64. Thus, missing STRs alone is indeed unfortunate, but it does not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability. See Milostan, 4 Vet. App. at 252 (citing Moore, 1 Vet. App. at 401 and O'Hare, 1 Vet. App. at 367). In the absence of a current disorder, service connection for bilateral tinea pedis must be denied. See Brammer, 3 Vet. App. at 225.

While the Board considers the Veteran's lay statements as to his perceived tinea pedis, the Veteran is not a medical professional able to make such medical diagnoses and determinations. See Jandreau, 492 F.3d at 1372; Layno, 6 Vet. App. at 465; Barr, 21 Vet. App. at 309. Instead, the Board finds the Veteran's assertions to be of limited probative value and finds the Veteran's assertions to be outweighed by the probative medical evidence of record, to include the April 2016 VA in-person examination. Therefore, the medical evidence of record does not reflect a diagnosis of bilateral tinea pedis at any time during the pending appeal. 

With the preponderance of the evidence against the Veteran's claim for service connection for bilateral tinea pedis, the claim must be denied. 

C. A Disability Manifested by Body Temperature Irregularity

The Veteran asserts that he has a current disability manifested by body temperature irregularity. Specifically, the Veteran states that he experiences low or erratic body temperature with chills. See January 2010 Statement in Support of Claim. The Veteran states that in January 2001 he was deployed to subtropical Okinawa, Japan, where he experienced sub-zero temperatures without proper clothing. Id. The Veteran notes that when he returned from Japan, he noticed that he and his fellow service-members had trouble getting warm again. Id. The Veteran asserts that his body temperature dropped from an average temperature of 98 to 96.5, with the Veteran still experiencing low body temperature today. Id. 

Available STRs are silent for any body temperature irregularity. Again, the Board notes that although some STRs are available, STRs are missing, and therefore, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare, 1 Vet. App. at 367.

The Veteran was afforded a VA examination in April 2016. The examiner noted the Veteran's asserted history of body temperature irregularities. However, the examiner noted that the Veteran is "unsure if, to date, the condition has been formally diagnosed." The Veteran reported feeling cold in the hands without any change in color, with his symptoms occurring occasionally. The VA examiner concluded that for the Veteran's claimed condition of body temperature irregularities, "there is no diagnosis because there is no pathology to render a diagnosis." 

Given the medical evidence of record, and with consideration of the Board's heighted obligations in this case under O'Hare, the Board finds that the probative evidence of record does not show that the Veteran has a current diagnosis of a disability manifested by body temperature irregularities. Again, it is emphasized that the O'Hare precedent does not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim. The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened. See Russo, 9 Vet. App. at 46. The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed. See Ussery, 8 Vet. App. at 64. Thus, missing STRs alone is indeed unfortunate, but it does not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has a current disability. See Milostan, 4 Vet. App. at 252 (citing Moore, 1 Vet. App. at 401 and O'Hare, 1 Vet. App. at 367). In the absence of a current disorder, service connection for a disability manifested by body temperature irregularities must be denied. See Brammer, 3 Vet. App. at 225.

While the Board considers the Veteran's lay statements as to his perceived disability manifested by body temperature irregularities, the Veteran is not a medical professional able to make such medical diagnoses and determinations. See Jandreau, 492 F.3d at 1372; Layno, 6 Vet. App. at 465; Barr, 21 Vet. App. at 309. Instead, the Board finds the Veteran's assertions to be of limited probative value and finds the Veteran's assertions to be outweighed by the probative medical evidence of record, to include the April 2016 VA in-person examination. Therefore, the medical evidence of record does not reflect a diagnosis of a disability manifested by body temperature irregularities at any time during the pending appeal. 

With the preponderance of the evidence against the Veteran's claim for service connection for a disability manifested by body temperature irregularities, the claim must be denied. 


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for bilateral tinea pedis is denied.

Entitlement to service connection for a disability manifested by body temperature irregularity is denied.


REMAND

As noted in the Introduction, the Board remanded the issue of entitlement to service connection for bilateral plantar fasciitis in October 2015. The Board remanded the issue for an additional opinion concerning the etiology of the Veteran's diagnosed bilateral plantar fasciitis. 

The Veteran was afforded a VA examination in April 2016. The VA examiner noted a diagnosis of bilateral plantar fasciitis. However, clarification regarding the requested opinion concerning the etiology of the Veteran's bilateral plantar fasciitis is needed.  Noted within the examination report's medical opinion, the VA examiner states that there was no diagnosis of plantar fasciitis in service. 

As stated in the Board's previous remand and noted above, STRs have been determined to be unavailable. Moreover, the Board notes that the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Therefore, the Board find that an addendum opinion is necessary. See Stegall, 11 Vet. App. at 268. Upon remand, the VA examiner is directed to address the Veteran's competent contentions of in-service symptomatology. See January 2010 Statement in Support of Claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records. If such exist, associate them with the Veteran's electronic claims file.

2. Thereafter, obtain an addendum opinion from the examiner who provided the April 2016 VA examination, or another appropriate medical physician if the examiner is unavailable. The claims file, to include this remand and the lay statements, must be made available to and reviewed by the examiner. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (i.e. at least 50 percent probability) that the currently diagnosed bilateral plantar fasciitis had its clinical onset during the Veteran's active duty or are otherwise related to such service?

The examiner's attention is directed to the Veteran's assertions of in-service symptoms. See January 2010 
Statement in Support of Claim.

Please note that some STRs have been determined to be unavailable. Nevertheless, the absence of documented treatment in service is not fatal to a service connection claim. See Ledford, 3 Vet. App. at 89; see also Hensley, 5 Vet. App. at 157. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. at 382.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue should be readjudicated in light of all the evidence of record. If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case (SSOC) and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).

______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


